NIX, Chief Justice,
concurring.
I concur in the decision reached by the majority today. I write separately only to note the particular facts of this case.
Mr. Driggs was convicted of violating the Hobbs Act, 18 U.S.C. § 1951, in the United States District Court for the Eastern District of Pennsylvania on August 27, 1987. This Court suspended him from the practice of law on December 30, 1987, and referred the matter to the Disciplinary Board pursuant to Rule 214(f), Pa.R.D.E. Because the Board’s original recommended sanction of a four-year suspension has already been served, I see no reason to disagree with Mr. Driggs’ reinstatement to the practice of law in this Commonwealth at this time.